Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
“[T]he controller. . . to determine” of claim 9-12 is understood as “a controller to control.”  Applicant has already amended claim 1 in this fashion.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-3, 5-7, 9-15, and 17-23 have been considered but are moot because the new ground of rejection does not include Rajasubramanian (US 5,890,371) and Tang (CN 104767169) references used to teach or suggested the amended limitations.
Claim Objections
Claims 1-3, 5-7, 9-15, and 17-23 are objected to because of the following informalities:  
a.	Claims 1, 5, and 14 require “the first capacitor is connected to an electromagnetic interference (EMI)/input filter”, “the second capacitor is connected to the polarity change circuit”, and claims 21 and 23 require “the inductor, is connected to the transistor and the diode” and claim 22 requires “the buck-boost converter is connected to the EMI/input filter” (emphasis added).  The plain and ordinary meaning based on the dictionary definition of the term “connected” is understood to mean as directly or indirectly (through intervening elements) connected.  Therefore every part of the invention(s) is connected to every other element of the invention(s) either directly or indirectly through other elements of the invention(s); and
b.	Claims 9-12, “the controller. . . to determine” should be “a controller to control.”  (Applicant has already amended claim 1 in this fashion).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9-15, and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 5, and 14 require “”the transistor and the diode are connected in series.”  The transistor and the diode are not connected in series because the junction between the transistor and the diode also has an inductor connected thereto.  This is required by claims 21 and 23 to have “the inductor, is connected to the transistor and the diode.”  Components connected in series are connected along a single "electrical path", and each component has the same current through it, equal to the current through the network. The voltage across the network is equal to the sum of the voltages across each component.” See https://en.wikipedia.org/wiki/Series_and_parallel_circuits#:~:text=Components%20connected%20in%20series%20are,the%20voltages%20across%20each%20component.

For purposes of examination, the claims 1, 5, and 14 will be interpreted based upon the schematic of Applicant’s figure 3 (see below) for the Buck-Boost converter.

    PNG
    media_image1.png
    226
    296
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 10, 13-15, 17, 18, and 21-23, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Rajasubramanian (US 5,890,371) and Tang (CN 104767169).
With respect to Claim 1 (for claims 1, 6, 7, and 9-13), Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough, a cover (34) of the electronic component, wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) the cover; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component, wherein the controller is configured to measure a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element, and to control the current flow direction of the electric current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element.  Chang fails to disclose a buck-boost converter.   Chang fails to disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit (152), and wherein the polarity change circuit is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (see fig. 2, below) includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  

    PNG
    media_image2.png
    215
    322
    media_image2.png
    Greyscale

With respect to Claim 5, Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough, a cover (34) of the electronic component, wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) the cover; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component.  Chang fails to disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit (152), and wherein the polarity change circuit is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (see fig. 2, below) includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.    
With respect to Claim 14 (for claims 14-20), Chang teaches a method for cooling and heating an electronic component (col. 7, l. 48) comprising: Ser. No. 17/037,299Page 6 of 12Dkt. No. 209922.0636.8 (P598)activating a thermoelectric element (fig. 9, 10) disposed near the electronic component (col. 7, l. 48), wherein the thermoelectric element is connected to an electrical circuit (fig. 7 and col. 6, ll. 62-63)  for a bidirectional current (col. 7, ll. 44-45), wherein the thermoelectric element is disposed inside (see fig. 9, 10 sits in 34) a cover (34) of the electronic component; measuring a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element; determining (the examiner understands “determining” as controlling the current flow direction) a current flow direction (col. 7, ll. 44-45) of the bidirectional current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element; and controlling the current flow direction of the bidirectional current in the thermoelectric element to cool (col. 7, l. 13) or heat (col. 7, l. 13) the electronic component, wherein whether the electronic component is to be cooled or heated is based on (col. 7, ll. 50-60) the determined current flow direction of the bidirectional current in the thermoelectric element.  Chang fails to disclose a buck-boost converter.   Chang fails to disclose a buck-boot converter.  Rajasubramanian teaches switching a current flow direction (col. 11, l. 34) of the bidirectional current received from an output (fig. 7, from 138,154 to right of 148) of a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) by a polarity change circuit (152), wherein the buck-boost converter is coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit (152).  It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (fig. 2) is coupled to the power source (left side of fig. 2), wherein the buck-boost converter includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
With respect to Claims 9 and 17, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) allowed for the electronic component (claim 9) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) allowed for the electronic component.  Chang, Rajasubramanian and Tang fail to disclose a minimum temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating mode to be turned on at a minimum temperature to insure that the electronic component is not below its operating range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 10 and 18, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 10) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 18).  Chang, Rajasubramanian and Tang fail to disclose a target direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating and cooling modes are switched on and off in order to maintain the electronic component operating at its desired temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 13 and 15, Chang further teaches the system includes the cooling mode (col. 7, l. 13) to cool the electronic component and the heating mode (col. 7, l. 13) to heat the electronic component, and wherein no extra component (see fig. 91, no component needed other than 18,56) is needed when switching between the cooling mode and the heating mode (claim 13) and changing (col. 7, ll. 50-51) the current flow direction of the bidirectional current in the thermoelectric element by a polarity change (col. 3, l. 30) (claim 15).
With respect to Claims 21 and 23, Chang and Rajasubramanian disclose the claimed invention except for the inductor, is connected to the transistor and the diode.  Tang teaches the inductor, is connected to (see fig. 2) the transistor and the diode.  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  
With respect to Claim 22, Chang, Rajasubramanian and Tang disclose the claimed invention except for an input of the buck-boost converter is connected to the EMI/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
Claims 1-3, 5, 9, 10, 13-15, 17, 18, and 21-23, as best understood, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064) and Bhatia (US 6,094,919), Rajasubramanian (US 5,890,371) and Tang (CN 104767169).
With respect to Claim 1 (for claims 1-3, 6, 7, and 9-13), Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component, wherein the controller is configured to measure a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element, and to control the current flow direction of the electric current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element.  Chang fails to disclose a cover of the electronic component, wherein the thermoelectric element is disposed inside the cover.  Bhatia teaches a cover (fig. 2, 34) of the electronic component, wherein the thermoelectric element (35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) the cover.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17).  Chang and Bhatia disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit (152), and wherein the polarity change circuit is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (see fig. 2, below) includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
With respect to Claims 2 and 3, Chang discloses the claimed invention except for the cover includes a package lid or a pad (claim 2) and a heat transferring element including a heatsink or a cold plate (claim 3).  Bhatia teaches the cover includes a package lid (34) or a pad (claim 2) and a heat transferring element (31) including a heatsink (31 and col. 2, l. 8) (claim 3).   It would be obvious to modify the system of Chang with the cover and heat transferring element of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17) and to provide increased surface area for greater dissipation of heat to the air surrounding the heat sink. 
With respect to Claim 5, Chang teaches a cooling and heating system, comprising: a thermoelectric element (fig. 9, 10) disposed near an electronic component (col. 7, l. 48), the thermoelectric element capable of operating in a cooling mode (col. 7, l. 13) or a heating mode (col. 7, l. 13) dependent upon a current flow direction (col. 7, ll. 44-45) of an electric current (col. 7, l. 45) flowing therethrough; a polarity change circuit (fig. 7 and col. 6, ll. 62-63) coupled to the thermoelectric element to switch the current flow direction of the electric current received from a power source (18), the polarity change circuit (col. 6, ll. 62-63 and fig. 7) including a plurality of switches (col. 3, ll. 34-35); and a controller (56) coupled to the switches of the polarity change circuit to control the switches to switch to control the current flow direction of the electric current flowing in the thermoelectric element to cool or heat the electronic component.  Chang fails to disclose a cover of the electronic component, wherein the thermoelectric element is disposed inside the cover.  Bhatia teaches a cover (fig. 2, 34) of the electronic component, wherein the thermoelectric element (35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) the cover.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17).  Chang and Bhatia fail to disclose a buck-boot converter.  Rajasubramanian teaches a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit, and wherein the polarity change circuit (152) is to switch the current flow direction (col. 11, l. 34) of the electric current received from an output (158,160) of the buck-boost converter.   It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang, Bhatia and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (see fig. 2, below) includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Bhatia,   Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that a capacitor connected to an electromagnetic interference (EMI)/input filter is well-known in the art.   .   It would be obvious to modify the system of Chang, Bhatia and Rajasubramanian  with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
With respect to Claim 14 (for claims 14-20), Chang teaches a method for cooling and heating an electronic component (col. 7, l. 48) comprising: Ser. No. 17/037,299Page 6 of 12Dkt. No. 209922.0636.8 (P598)activating a thermoelectric element (fig. 9, 10) disposed near the electronic component (col. 7, l. 48), wherein the thermoelectric element is connected to an electrical circuit (fig. 7 and col. 6, ll. 62-63)  for a bidirectional current (col. 7, ll. 44-45); measuring a temperature (col. 7, ll. 40-41) of a first side (62) of the thermoelectric element and a temperature (col. 7, ll. 40-42) of a second side (64) of the thermoelectric element; determining (the examiner understands “determining” as controlling the current flow direction) a current flow direction (col. 7, ll. 44-45) of the bidirectional current in the thermoelectric element based on (col. 7, ll. 42-49) the temperature of the first side of the thermoelectric element and the temperature of the second side of the thermoelectric element; and controlling the current flow direction of the bidirectional current in the thermoelectric element to cool (col. 7, l. 13) or heat (col. 7, l. 13) the electronic component, wherein whether the electronic component is to be cooled or heated is based on (col. 7, ll. 50-60) the determined current flow direction of the bidirectional current in the thermoelectric element. Chang fails to disclose the thermoelectric element is disposed inside a cover of the electronic component.  Bhatia teaches the thermoelectric element( fig. 2, 35) is disposed inside (fig. 2, 35 in 34 and col. 3, ll. 10-11) a cover (fig. 2, 34)of the electronic component.  It would be obvious to modify the system of Chang with the cover of Bhatia provides the benefit of allowing “the ICs of a system can be made to run much cooler while providing greater flexibility in the cooling design at the board or system level” (col. 4, ll. 14-17).  Rajasubramanian teaches switching a current flow direction (col. 11, l. 34) of the bidirectional current received from an output (fig. 7, from 138,154 to right of 148) of a buck-boost converter (fig. 7, 142,146,148,150 and col. 12, l. 38) by a polarity change circuit (152), wherein the buck-boost converter is coupled to the power source (138,140), the second capacitor (148) is connected to the polarity change circuit (152).  It would be obvious to substitute the buck-boost converter of Rajasubramanian for the converter of Chang for the purpose of “improv[ing] temperature control of the thermoelectric cooling devices.”  Chang, Bhatia and Rajasubramanian fail to disclose switching a current flow direction of the bidirectional current received from an output of a buck-boost converter by a polarity change circuit, wherein the buck-boost converter is coupled to the power source, wherein the buck-boost converter includes a first capacitor, a second capacitor, an inductor, a transistor and a diode, wherein the transistor and the diode are connected in series, and wherein the first capacitor is connected to an electromagnetic interference (EMI)/input filter.   Tang teaches the buck-boost converter (fig. 2) is coupled to the power source (left side of fig. 2), wherein the buck-boost converter includes a first capacitor (Ci), a second capacitor (CO), an inductor (Ldc), a transistor (S1) and a diode (D1), wherein the transistor and the diode are connected in series (see below and 35 USC 112a rejection above).  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  Chang, Bhatia, Rajasubramanian and Tang fail to disclose the first capacitor is connected to an electromagnetic interference (EMI)/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
With respect to Claims 9 and 17, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) allowed for the electronic component (claim 9) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) allowed for the electronic component.  Chang, Bhatia, Rajasubramanian and Tang fail to disclose a minimum temperature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating mode to be turned on at a minimum temperature to insure that the electronic component is not below its operating range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 10 and 18, Chang further teaches the controller is further configured to determine the current flow direction of the electric current in the thermoelectric element based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 10) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining the current flow direction of the bidirectional current in the thermoelectric element further based on a temperature (col. 7, ll. 47-48) for the electronic component (claim 18).  Chang, Bhatia Rajasubramanian and Tang fail to disclose a target direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to for the heating and cooling modes are switched on and off in order to maintain the electronic component operating at its desired temperature, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to Claims 13 and 15, Chang further teaches the system includes the cooling mode (col. 7, l. 13) to cool the electronic component and the heating mode (col. 7, l. 13) to heat the electronic component, and wherein no extra component (see fig. 91, no component needed other than 18,56) is needed when switching between the cooling mode and the heating mode (claim 13) and changing (col. 7, ll. 50-51) the current flow direction of the bidirectional current in the thermoelectric element by a polarity change (col. 3, l. 30) (claim 15).
With respect to Claims 21 and 23, Chang, Bhatia and Rajasubramanian disclose the claimed invention except for the inductor, is connected to the transistor and the diode.  Tang teaches the inductor, is connected to (see fig. 2) the transistor and the diode.  It would be obvious to substitute the buck-boost converter of Tang for that of Rajasubramanian for the purpose of providing a non-isolated buck-boost converter (see U.S. 6,232,752, fig. 3 and col. 1, l. 45).  
With respect to Claim 22, Chang, Bhatia, Rajasubramanian and Tang disclose the claimed invention except for an input of the buck-boost converter is connected to the EMI/input filter.  Official Notice is taken that an input capacitor of a buck-boost converter is connected to an electromagnetic interference (EMI)/input filter is well-known in the art.  It would be obvious to modify the system of Chang, Bhatia, Rajasubramanian and Tang with a well-known EMI filter to suppress electromagnetic noise transmitted through conduction to the input of the buck-boast converter.  
Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Simons (US 4,631,728).
With respect to Claim 6, Chang, Rajasubramanian and Tang disclose the claimed invention except for the polarity change circuit comprises: a first switch coupled between a first output terminal of the power source and a first terminal of the thermoelectric element; a second switch coupled between the first output terminal of the power source and a second terminal of the thermoelectric element; a third switch coupled between a second output terminal of the power source and the second terminal of the thermoelectric element; and a fourth switch coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  Simons teaches the polarity change circuit (fig. 1, 25 and fig. 2) comprises: a first switch (45) coupled between a first output terminal (Vin) of the power source (Vin and GND) and a first terminal (lower terminal to “TEC DRIVE”) of the thermoelectric element (col. 1, |. 9); a second switch (49) coupled between the first output terminal of the power source and a second terminal (upper terminal to “TEC DRIVE”) of the thermoelectric element; a third switch (47) coupled between a second output terminal (GND) of the power source and the second terminal of the thermoelectric element; and a fourth switch (51) coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang, Rajasubramanian and Tang with the polarity change circuit of Simons for the purpose of using “four ‘HEXFET’ transistors allow the current to be reversed through the thermoelectric cooler” (col. 3, Il. 15-17).
With respect to Claim 7, Chang, Rajasubramanian, Tang and Simmons discloses the claimed invention except for when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction.  Admitted prior art is taken that when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction. (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang, Rajasubramanian, Tang and Simmons with a well-know of creating bi-directional flow of current by turning transistors on and off so that two of the switching transistors are on while another two of the switching transistors are turned off.
Claims 6 and 7 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Simons (US 4,631,728).
With respect to Claim 6, Chang, Bhatia, Rajasubramanian and Tang disclose the claimed invention except for the polarity change circuit comprises: a first switch coupled between a first output terminal of the power source and a first terminal of the thermoelectric element; a second switch coupled between the first output terminal of the power source and a second terminal of the thermoelectric element; a third switch coupled between a second output terminal of the power source and the second terminal of the thermoelectric element; and a fourth switch coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  Simons teaches the polarity change circuit (fig. 1, 25 and fig. 2) comprises: a first switch (45) coupled between a first output terminal (Vin) of the power source (Vin and GND) and a first terminal (lower terminal to “TEC DRIVE”) of the thermoelectric element (col. 1, |. 9); a second switch (49) coupled between the first output terminal of the power source and a second terminal (upper terminal to “TEC DRIVE”) of the thermoelectric element; a third switch (47) coupled between a second output terminal (GND) of the power source and the second terminal of the thermoelectric element; and a fourth switch (51) coupled between the second output terminal of the power source and the first terminal of the thermoelectric element.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang, Bhatia, Rajasubramanian and Tang with the polarity change circuit of Simons for the purpose of using “four ‘HEXFET’ transistors allow the current to be reversed through the thermoelectric cooler” (col. 3, Il. 15-17).
With respect to Claim 7, Chang, Bhatia, Rajasubramanian, Tang and Simmons disclose the claimed invention except for when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction.  Admitted prior art is taken that when the first switch and the third switch are turned on while the second switch and fourth switch are turned off, the current flow direction in a first direction, and wherein when the second switch and the fourth switch are turned on while the first switch and the third switch are turned off, the current flow direction is in a second direction opposite to the first direction. (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarity change circuit of Chang, Bhatia, Rajasubramanian, Tang and Simmons with well-know of creating bi-directional flow of current by turning transistors on and off so that two of the switching transistors are on while another two of the switching transistors are turned off.
Claims 11 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Yang (US 9,236,639).
Chang, Rajasubramanian and Tang disclose the claimed invention except for the controller is configured to determine the current flow direction of the electric current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowed for the electronic component (claim 19).  Yang teaches the controller (fig. 1, 14) is configured to determine the current flow direction of the electric current (col. 2, Il. 46-51) is to be in a direction to heat (col. 4, |. 14) up the electronic component (38) in response to determining that a temperature (using 20) of a first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower (col. 4, l. 4) than a minimum temperature (Tref) allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current (col. 2, Il. 46-51) to be in a direction to heat (col. 4, l. 14) up the electronic component in response to determining that the temperature (using 20) of the first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower than a minimum temperature (Tref) allowed for the electronic component (38) (claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Rajasubramanian and Tang with the controller of Yang for purpose of warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature.
Claims 11 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Yang (US 9,236,639).
Chang, Bhatia, Rajasubramanian, Tang and Yang disclose the claimed invention except for the controller is configured to determine the current flow direction of the electric current is to be in a direction to heat up the electronic component in response to determining that a temperature of a first side of the thermoelectric element is lower than a minimum temperature allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current to be in a direction to heat up the electronic component in response to determining that the temperature of the first side of the thermoelectric element is lower than a minimum temperature allowed for the electronic component (claim 19).  Yang teaches the controller (fig. 1, 14) is configured to determine the current flow direction of the electric current (col. 2, Il. 46-51) is to be in a direction to heat (col. 4, |. 14) up the electronic component (38) in response to determining that a temperature (using 20) of a first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower (col. 4, l. 4) than a minimum temperature (Tref) allowable for the electronic component (claim 11) and the determining the current flow direction of the bidirectional current in the thermoelectric element further comprises determining that the current flow direction of the bidirectional current (col. 2, Il. 46-51) to be in a direction to heat (col. 4, l. 14) up the electronic component in response to determining that the temperature (using 20) of the first side (see fig. 1, 20 senses lower 38 which is on lower side of 12) of the thermoelectric element (12) is lower than a minimum temperature (Tref) allowed for the electronic component (38) (claim 19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang, Bhatia, Rajasubramanian, Tang with the controller of Yang for purpose of warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature.
Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Chang (US 2015/0059358).
Chang (‘064) discloses the claimed invention including the bidirectional current (col. 7, ll. 44-45).  Chang, Rajasubramanian and Tang fail to specifically disclose the controller is configured to determine the current flow direction of the electric current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 12) and determining that the current flow direction of the bidirectional current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than a temperature of a second side of the thermoelectric element (claim 20).  Chang (‘358) teaches the controller (fig. 1, 13) is configured to determine the current flow direction of the electric current (produced by 12) to be in a direction to cooling (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (¶[0016], Il. 6-7) than the temperature (16 and/or 11, based upon the Applicant’s specification at ¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of the second side (141) of the thermoelectric element (claim 12) and determining (fig. 1, using 13) that the current flow direction of the current (produced by 12) is to be in a direction to cool (¶[0017], |. 7) the electronic component (9) in response to determining that a temperature (10) of a first side (140) of the thermoelectric element (14) is higher (4[0016], Il. 6-7) than a temperature 16 and/or 11, based upon the Applicant's specification at (¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang (‘064), Rajasubramanian and Tang with the controller of Chang (‘358) for purpose of using “the judging result, a duty cycle of the power supply circuit 12 is adjusted by the controller 13” (¶[0016], Il. 8-9) in order to set the initial duty cycle of the thermoelectric component (¶[0020], Il. 7-10). (warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the controller of Chang, Rajasubramanian and Tang with that of Sommer for purpose of using the system to control both heating and cooling using the temperatures of the first and second sides of the thermoelectric element.
Claims 12 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chang (US 6,679,064), Bhatia (US 6,094,919), Rajasubramanian (US 5,890,371), Tang (CN 104767169) and Chang (US 2015/0059358).
Chang (‘064) discloses the claimed invention including the bidirectional current (col. 7, ll. 44-45).  Chang, Bhatia, Rajasubramanian and Tang fail to specifically disclose the controller is configured to determine the current flow direction of the electric current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than the temperature of the second side of the thermoelectric element (claim 12) and determining that the current flow direction of the bidirectional current to be in a direction to cool the electronic component in response to determining that the temperature of the first side of the thermoelectric element is higher than the temperature of the second side of the thermoelectric element (claim 20).  Chang (‘358) teaches the controller (fig. 1, 13) is configured to determine the current flow direction of the electric current (produced by 12) to be in a direction to cooling (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (¶[0016], Il. 6-7) than a temperature (16 and/or 11, based upon the Applicant’s specification at ¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 12) and determining (fig. 1, using 13) that the current flow direction of the current (produced by 12) to be in a direction to cool (¶[0017], |. 7) the electronic component (9) in response to determining that the temperature (10) of the first side (140) of the thermoelectric element (14) is higher (4[0016], Il. 6-7) than a temperature 16 and/or 11, based upon the Applicant's specification at (¶[0063], Il. 5-7, “TB is a temperature of a second side (side B) of the TEE attached to a heatsink/cold plate or exposed to an ambient environment, where T_B may be an ambient temperature) of a second side (141) of the thermoelectric element (claim 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chang (‘064), Bhatia, Rajasubramanian and Tang with the controller of Chang (‘358) for purpose of using “the judging result, a duty cycle of the power supply circuit 12 is adjusted by the controller 13” (¶[0016], Il. 8-9) in order to set the initial duty cycle of the thermoelectric component (¶[0020], Il. 7-10). (warming up the system upon initial start-up (col. 4, Il. 7-8) of the system for more reliable operation of the system when below operating temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the controller of Chang, Bhatia, Rajasubramanian and Tang with that of Sommer for purpose of using the system to control both heating and cooling using the temperatures of the first and second sides of the thermoelectric element.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,736,151 (fig. 1), 6,232,752 (fig. 3), 8,866,454 (fig. 5), 11,424,679 (fig. 2) and CN 106026728 (fig. 3) disclose a buck-boost converter.  US 9,661,697 discloses an EMI filter (fig. 1, 104) on an input of a buck-boost converter (106).  US 2022/0166341 discloses an EMI filter (fig. 7, 74) on an input of a buck-boost converter (76).  US 5,687,070 (fig. 1) discloses an EMI filter on an input of a boost converter (col. 2, ll. 2-3, alternately a buck-boost converter).  US 7,324,354 disclose an output of a buck-boost converter (110) connected to a polarity change circuit (115)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  10/8/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835